Filed 3/20/14 P. v. Vasco CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C074329

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036522)

         v.

MARK DALE VASCO,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                                                 BACKGROUND
         On April 24, 2012, law enforcement officers saw defendant Mark Dale Vasco
driving his car without his headlights on. He almost drove his vehicle into a curb and




                                                             1
abruptly jerked back. Law enforcement performed a traffic stop and subsequently a
blood alcohol test. Defendant’s blood alcohol level was .09 percent.
        A complaint deemed an information charged defendant with driving under the
influence of alcohol (Veh. Code, § 23152, subd. (a)) and driving while having a
.08 percent or higher blood alcohol level (Veh. Code, § 23152, subd. (b)). As to each
count, the information further alleged defendant had suffered three prior convictions for
driving under the influence. (Veh. Code, §§ 23550, 23550.5.) Defendant filed a motion
to suppress evidence. (Pen. Code, § 1538.5.) Prior to the trial court conducting a hearing
or issuing a ruling on the motion to suppress, defendant pleaded no contest to driving
under the influence of alcohol and admitted the prior conviction allegations. The
remaining count was dismissed with a Harvey waiver.1
        The trial court suspended imposition of sentence and placed defendant on five
years’ formal felony probation. The trial court also ordered defendant to serve 180 days
in county jail and pay $2,240 in various fines and fees.
        Defendant did not obtain a certificate of probable cause. (Pen. Code, § 1237.5.)
His notice of appeal indicates the appeal is based on the denial of his motion to suppress
evidence. As noted above, there was no ruling on the motion to suppress evidence.
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed
and we received no communication from defendant. We have undertaken an examination




1   People v. Harvey (1979) 25 Cal. 3d 754 (Harvey).

                                             2
of the entire record pursuant to Wende, and we find no arguable error that would result in
a disposition more favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.



                                                          RAYE              , P. J.



We concur:



         ROBIE             , J.



         MAURO             , J.




                                             3